IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-40138
                         Summary Calendar



MIGUEL LOPEZ BIGNOTTE

          Petitioner - Appellant

     v.

ERNEST CHANDLER, Warden; JOHN ASHCROFT, US ATTORNEY
GENERAL

          Respondents - Appellees

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 1:01-CV-869
                        --------------------
                            July 30, 2002

Before KING, Chief Judge, and HIGGINBOTHAM and BENAVIDES, Circuit
Judges.

PER CURIAM:*

     Petitioner Miguel Lopez Bignotte, immigration detainee

# 02748-000, appeals the district court’s dismissal of his

petition for a writ of habeas corpus pursuant to 28 U.S.C.

§ 2241.   Bignotte, a Cuban national, arrived in the United States

in 1980 with the Mariel boatlift.   Bignotte, together with the

other Mariel Cubans, was determined by the Immigration and


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-40138
                                  -2-

Naturalization Service (“INS”) to be excludable and was placed on

immigration parole.    He has been detained in federal custody

since 1987 following a state controlled-substance conviction.        He

concedes that he has received regular parole review but has been

denied release on account of his criminal history and

disciplinary record.    Citing Zadvydas v. Davis, 533 U.S. 678

(2001), Bignotte contends that his continued detention violates

his constitutional rights.

     The district court did not err in determining that Bignotte

is not entitled to relief.    See Gisbert v. U.S. Atty. Gen., 988
F.2d 1437, 1439 (5th Cir. 1993), amended by Gisbert v. U.S. Atty.

Gen., 997 F.2d 1122 (5th Cir. 1993).    Although Zadvydas held that

a deportable alien may contest his continued detention in a 28

U.S.C. § 2241 proceeding, the Court distinguished the status of

deportable aliens from that of excludable aliens like Bignotte.

See Zadvydas, 533 U.S. at 682, 692-94.      Bignotte’s petition is

governed by Gisbert.

     AFFIRMED.